              Case 3:21-cr-00011-WHA Document 121 Filed 06/03/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   KYLE F. WALDINGER (CABN 298752)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           eric.cheng@usdoj.gov
             kyle.waldinger@usdoj.gov
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        )   Case No. CR 21-0011 WHA
                                                      )
15           Plaintiff,                               )   UNITED STATES’ RESPONSE TO
                                                      )   DEFENDANT’S REQUEST TO FILE
16      v.                                            )   SUPPLEMENTAL AUTHORITY
                                                      )
17   CHEN SONG,                                       )
          a/k/a SONG Chen,                            )
18                                                    )
             Defendant.                               )
19                                                    )

20           On June 2, defendant submitted a Request to File Supplemental Authority (“Request”) attaching
21 a June 1 order in United States v. Juan Tang, Case No. 20-cr-134 (E.D. Cal.), in which the court granted

22 a motion to suppress the statements of that defendant. (Dkt. 120.)

23           Defendant’s recitation of the decision in the Request omits several relevant factors considered by
24 the Tang court in granting the motion to suppress. Id. For instance, the Request omits that the Tang

25 court found that the “there were no places for Defendant to retreat had she wanted to terminate the

26 interrogation,” citing “the small size of the apartment and the impending arrival of the new tenant that

27 day.” (Dkt. 120-1 at 9–10). In addition, the Request omits that the Tang court found that the agents did

28 not advise that “‘[defendant] was not under arrest and that he would not be arrested that day …,’ ‘his

     USA’S RESP. TO DEF’S REQUEST
     CR 21-0011 WHA                                   1
             Case 3:21-cr-00011-WHA Document 121 Filed 06/03/21 Page 2 of 2




 1 statements were voluntary,’ … and that ‘he was free to leave,’” (Dkt. 120-1 at 14), advisements that

 2 were provided in substance in this case. (Dkt. 113 at 11–14; 28–29.)

 3          The Request also states that “because the statements were the ‘entire basis’ for the count alleging

 4 a violation of 18 U.S.C. 1001(a)(2), making a false statement to the FBI, Judge Mendez dismissed that

 5 count.” (Dkt. 120 at 2.) As set forth in the government’s opposition, however, Miranda was not meant

 6 to guard against a situation in which the defendant never actually confesses to anything and instead

 7 repeatedly lies to agents (Dkt. 113 at 25), as in this case where defendant’s statements form the basis of

 8 Count Five charging her with making false statements in violation of 18 U.S.C. § 1001(a)(2). (Dkt. 55.)

 9 Instead, the Ninth Circuit has found that “[c]ommitting a crime is far different from making an

10 inculpatory statement,” holding that the exclusionary rule does not bar the prosecution of a crime when

11 the statements themselves constitute that crime. See United States v. Mitchell, 812 F.2d 1250, 1253 (9th

12 Cir. 1987) (overruled on other grounds) (“We exclude inculpatory evidence when it is obtained as a

13 result of an unlawful search or seizure. We have never, however, applied the exclusionary rule as a bar

14 to the prosecution of a crime.”); see also, e.g., United States v. Gardner, 993 F. Supp. 2d 1294, 1307 (D.

15 Or. 2014) (declining to suppress “those statements that are themselves the operative basis of the crime

16 charged”); United States v. Melancon, 662 F.3d 708, 712 (5th Cir. 2011) (“Even if we concluded

17 otherwise and determined that [defendant] was ‘in custody’ at the time of his discussion … we agree

18 with the Government that the statements would have been admissible at his trial because they were
19 themselves a criminal act.”). Accordingly, even if a court were to find that a defendant’s statements

20 were “in custody” and subject to Miranda warnings, any such statements that themselves constitute a

21 crime—such as false statements under Section 1001(a)(2), as reflected here in Count Five and Count

22 Two in part—should not be suppressed under Ninth Circuit precedent (and contrary to the cited Tang

23 dismissal of the false statement count).

24 Dated: June 3, 2021                                     STEPHANIE M. HINDS
                                                           Acting United States Attorney
25

26                                                                /s/
                                                           ERIC CHENG
27
                                                           KYLE F. WALDINGER
28                                                         Assistant United States Attorneys

     USA’S RESP. TO DEF’S REQUEST
     CR 21-0011 WHA                                  2
